Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.

3.	Applicant’s arguments, see page 7, lines 14-18, filed 16 July 2021, with respect to the rejection of claims 1 and 3-7 under 35 USC § 103     have been rejected under 35 U.S.C. 103 as being unpatentable over JP 2015176849 (hereafter JP ‘849) in view of Xiayin Yao et al. (All-solid-state lithium batteries with inorganic solid electrolytes: Review of fundamental science) has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.

Response to Amendment
	This is in response to the Amendment filed 16 July 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over JP 2015176849 (hereafter JP ‘849) in view of Xiayin Yao et al. (All-solid-state lithium batteries with inorganic solid electrolytes: Review of fundamental science) has been withdrawn in view of Applicant’s Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

7.	Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015176849 (hereafter JP ‘849) in view of EP 2 252 203 (hereafter EP ‘203).
Claim 1:	JP ‘849 discloses an all solid state battery (abstract and paragraph [0001]) comprising a cathode (positive) layer, a solid electrolyte layer, and an anode (negative) layer in this order (paragraph [0050])(see also paragraphs [0051]-[0052]); wherein
the cathode layer comprises a cathode active material including a S element (paragraph [0014], which disclose a single sulfur), a sulfur containing compound including an M element, which is P and a S element (Py, as per paragraph [0015]), a conductive auxiliary material (paragraph [0024]), and substantially no Li element; 
a solid electrolyte layer (e.g. Li2S-PxSy, as per paragraphs [0056]-[0058]), and 
 a proportion of the Li element in the cathode layer is 0 mol% or more and 8 mol% or less. See also entire document.

EP ‘203 discloses an all solid state battery (paragraph [0001] which discloses an all-solid-state lithium ion battery) comprising a solid electrolyte layer containing a garnet-type oxide solid electrolyte, (paragraph [0001] which discloses a garnet-type lithium ion-conducting oxide), wherein includes a Li element, a La element, an O element and at least one of a Zr or a Ta element (paragraphs [0013], [0019], [0035] and [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solid electrolyte of JP ‘849 with the solid electrolyte of EP ‘203.
One having ordinary skill in the art would have been motivated to make the modification to provide a garnet-type oxide that would have exhibited chemical stability and a potential window substantially equivalent to those of a conventional garnet-type oxide, and provided a higher lithium ion conductivity and a smaller rate of change in lithium ion conductivity with temperature, therefore providing an all-soli-state lithium ion battery having good battery properties (paragraph [0017]).
Claim 5:	The rejection of claim 5 is as set forth above wherein JP ‘849 discloses that the proportion of the Li element in the cathode layer is 0 mol%.
Claim 6:	The rejection of claim 6 is as set forth above in claim in claim 1 wherein JP ‘849 that the proportion of the Li element in the cathode layer is 0 mol%.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘849 discloses that the cathode layer consists of the cathode active material (sulfur as per paragraph [0014]), the sulfur containing compound (PxSy, as per paragraph [0016]), and the conductive auxiliary material (paragraph [0024]).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein EP ‘203 discloses that the garnet-type oxide solid electrolyte has a composition represented by a general formula LixLaα(Zr,Ta)βOγ, wherein x satisfies 3 ≤ x ≤ 7; and respectively satisfy 2.5 ≤ α ≤ 3.5, 1.5 ≤ β ≤ 2.5, and 11 ≤ γ ≤ 13 (paragraph [0012] discloses Li5+xLa3(Zrx, A2-x)O12, wherein A is selected from at least one selected from the group consisting of Ta and X satisfies the inequality 1.4 ≤ X < 2, preferably 1.6 ≤ X ≤ 1.95. Thus, selecting Ta and assuming X = 1.6, the solid electrolyte has a composition represented by Li6.6La3(Zr1.6Ta0.4)O12 wherein x = 6.6, α = 3, β = 2, and γ = 12).
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8wherein α, β, and γ satisfy α = 3, β = 2, and γ = 12
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein EP ‘203 further discloses that the garnet-type oxide solid electrolyte has a composition represented by Li6.6La3Zr1.6Ta0.4O12.
xLaα(Zr,Ta)βOγ, wherein x satisfies 3 ≤ x ≤ 7; and respectively satisfy 2.5 ≤ α ≤ 3.5, 1.5 ≤ β ≤ 2.5, and 11 ≤ γ ≤ 13 (paragraph [0012] discloses Li5+xLa3(Zrx, A2-x)O12, wherein A is selected from at least one selected from the group consisting of Ta and X satisfies the inequality 1.4 ≤ X < 2, preferably 1.6 ≤ X ≤ 1.95. Thus, selecting Ta and assuming X = 1.6, the solid electrolyte has a composition represented by Li6.6La3(Zr1.6Ta0.4)O12 wherein x = 6.6, α = 3, β = 2, and γ = 12).
Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729